By order of May 4, 2018, the application for leave to appeal the July 13, 2017 judgment of the Court of Appeals was held in abeyance pending the decisions in People v. Davis (Docket No. 156406) and People v. Price (Docket No. 156180).
On order of the Court, we VACATE that part of our May 4, 2018 order that held this application in abeyance for People v. Price (Docket No. 156180). People v. Davis (Docket No. 156406) having been decided on March 22, 2019, --- Mich. ----, 923 N.W.2d 889, 2019 WL 1313413 (2019), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.